DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4-7, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boatman (US 2006/0278356) in view of Wilhelm (US 2008/0264275).  
	Claims 1 and 11:  Boatman discloses an embossing process suitable for producing an adhesively bonded multi-ply embossed tissue product comprising at least two tissue webs (paragraphs [0001] to [0005], [0034], [0035]; Figures 3 and 4).  At least one of the tissue webs is embossed with an embossing pattern such as the one in Figure 8 comprising at least one elongated embossment (linear embossment 510; Figure 8; paragraphs [0042] to [0045]) having a base (62; Figure 5), an apex (distal end 210; Figure 5) and an aspect ratio of at least about 5 (length L to width W ratio; paragraph [0042]). The at least two tissue webs are bonded by adhesive applied to the apex of the at least one elongated embossment (paragraph [0035]).  
Boatman does not disclose that the apex of the elongated embossment comprises at least one channel running the length of the embossment dividing the apex into at least two sections.
Wilhelm discloses an embossing apparatus suitable for producing a bonded multi-ply embossed tissue product comprising at least two tissue webs (paragraph [0017]). At least one of the webs ("substrate") is embossed with an embossing pattern comprising at least one embossment having a base (14) and an apex (top 12), as in Figures 1-4.  The at least one embossment may be an elongated embossment (10) with an aspect ratio clearly greater than 5, see the flower (58) in Figure 7 and paragraph [0056]).  The apex of the elongated embossment comprises at least one channel running the length of the embossment dividing the apex into at least two sections as shown in Figure 7.  Wilhelm teaches in paragraph [0056] that "... the curvilinear line elements 10 forming the flower embossing elements 58 showed significantly improved embossing definition or clarity in tissue paper when compared to tissue paper embossed with flower embossing elements having the same pattern, but formed with a flat top (no steps, notches, or indentions)...".  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to provide the elongated (linear) embossment of Boatman with an apex comprising a channel running the length of the embossment as taught by Wilhelm to obtain the aforementioned improvement of embossing clarity in tissue paper.
Claims 4, 5, 16, and 17:  Aspect ratios of at least 20 or 50 are also deemed to be encompassed by both Boatman and Wilhelm.
Claims 6 and 18:  The linear embossment of Boatman and the flower embossment of Wilhelm are continuous embossments.
Claims 7 and 19:  As seen in Figure 8 of Boatman, there are a series of continuous embossments that form a series of cells.
Claim 12: In paragraph [0084] of Boatman, the web was dried on a structured drying fabric (TAD carrier fabric) during formation.
Claim 13:  Paragraph [0032] of Boatman, with regards to Figure 1, suggests that embossing can comprise passing a base sheet between a steel roll bearing the emboss pattern and a rubber roll. 
2.	Claims 1, 4-6, 8-11, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boatman (US 2006/0278356) in view of Weiher (US 2005/0035492).   
	Claims 1 and 11:  Boatman discloses an embossing process suitable for producing an adhesively bonded multi-ply embossed tissue product comprising at least two tissue webs (paragraphs [0001] to [0005], [0034], [0035]; Figures 3 and 4).  At least one of the tissue webs is embossed with an embossing pattern such as the one in Figure 8 comprising at least one elongated embossment (linear embossment 510; Figure 8; paragraphs [0042] to [0045]) having a base (62; Figure 5), an apex (distal end 210; Figure 5) and an aspect ratio of at least about 5 (length L to width W ratio; paragraph [0042]). The at least two tissue webs are bonded by adhesive applied to the apex of the at least one elongated embossment (paragraph [0035]).  
Boatman does not disclose that the apex of the elongated embossment comprises at least one channel running the length of the embossment dividing the apex into at least two sections.
Weiher discloses an adhesively bonded multi-ply personal care product wherein at least one of the plies is embossed with an embossing pattern comprising an elongated embossment (82) having a base (see Figure 6), an apex (see Figure 6), and an aspect ratio of at least about 5 (Figure 2).  The apex of the elongated embossment comprises a channel (separation distance 86) running the length of the embossment and dividing the apex into two halves (first embossing element 72 and second embossing element 74).  See Figure 2A, Figure 6, paragraph [0047]. Paragraph [0066] teaches if the separation distance 86 is outside desired values, the definition of the embossment formed in the web maybe less readily perceived.  This is presumed to be the case for Figure 6A where there is no separation distance (i.e., a flat apex). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to provide the elongated (linear) embossment of Boatman with an apex comprising a channel running the length of the embossment as taught by Weiher to obtain the aforementioned improvement in embossed definition.
Claims 4, 5, 16, and 17:  Aspect ratios of at least 20 or 50 are also deemed to be encompassed by both Boatman and Weiher.
Claims 6 and 18:  The linear embossment of Boatman and the elongated embossment of Weiher are continuous embossments.
Claims 8-10 and 20-22:  In Figure 6 of Weiher, the overall width of the apex is designated as 48, and the width of the channel is designated as 86.  Paragraph [0065] states that the width 86 can be at least a minimum of about 0.05 cm, and can be up to a maximum of about 0.8 cm.  Paragraph [0066] states that the overall width 48 can be at least a minimum of about 0.15 cm and can be up to a maximum of about 2.2 cm.  In other words, the width 86 ranges from about 0.05 to 0.8 cm, and the width 48 ranges from about 0.15 cm to about 2.2 cm.  Depending on the choice for the width 86 and the width 48, it is possible to have a channel width that is at least about 10% of the total width of the apex, a channel width that is at least about 35% of the total width of the apex, and a channel width that is from about 20% to about 50% of the total width of the apex.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/149,174 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is anticipated by reference claim 20.  All of the features of claim 2 are encompassed by the reference claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 3, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the obviousness double patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 14 would be allowable for providing that at least two webs are bonded by adhesive applied to the two sections of the apex and not bonded at the channel.
Claims 3 and 15 would be allowable for providing the apex with two channels resulting in at least three apex sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748